Citation Nr: 1010004	
Decision Date: 03/16/10    Archive Date: 03/24/10	

DOCKET NO.  04-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her husband


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Seattle, Washington, that denied entitlement to the 
benefits sought.

The case was previously before the Board in August 2007 at 
which time it was remanded for further development.  The case 
has been returned to the Board for appellate review.

The appeal is again REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.


REMAND

Unfortunately, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the claim of entitlement to service connection 
for a chronic acquired psychiatric disorder, to include PTSD.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran 
with the development of facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Following the Board's remand in August 2007, the Veteran was 
accorded a comprehensive psychiatric evaluation by VA in 
October 2008 at the American Lake VA Medical Center.  She was 
given Axis I diagnoses of PTSD and major depressive disorder.  
The examiner opined that the primary symptoms of the PTSD 
were more likely than not related to traumatic events the 
Veteran sustained in early childhood and adolescence, "as 
well as traumas experienced since leaving active duty U.S. 
military..."  The examiner added that the major depressive 
disorder became clinically manifested and treated prior to 
the Veteran entering military service with an indication of 
psychiatric hospitalization in 1982, a year before she 
entered service.  However, the examiner failed to give an 
opinion as to whether the Veteran's active service aggravated 
PTSD and/or the depressive disorder.  The Board therefore 
considers the opinion insufficient.

In order to give the Veteran every consideration with respect 
to her appeal and to insure due process, further development 
of the case is therefore necessary.  Accordingly, the case is 
once again REMANDED for the following:

1.  Contact the VA examiner who conducted 
the October 2008 psychiatric examination 
of the Veteran at the VA Medical Center, 
American Lake, Washington, and have him 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
preexisting PTSD and/or preexisting 
depressive disorder were aggravated in 
any way (that is, increased in severity 
beyond natural progression) by the 
Veteran's active service.  The complete 
rationale for any opinion expressed 
should be provided.  If the examiner 
finds it impossible to provide any 
requested opinion without resort to 
speculation, he should so indicate and 
discuss why an opinion could not be 
provided.  If the examiner is not 
available, then the Veteran is authorized 
an examination by another VA physician 
knowledgeable in psychiatry for the 
purpose of determining the current nature 
and etiology of any chronic acquired 
psychiatric disorder now present.  Should 
it be determined that a psychiatric 
disorder preexisted service, the examiner 
should provide an opinion as to whether 
there was any aggravation of the 
preexisting psychiatric disorder by the 
Veteran's active service.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought is not granted, the Veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
and be afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if otherwise in 
order, for appellate review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



